Name: Commission Implementing Regulation (EU) NoÃ 1181/2012 of 10Ã December 2012 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2012 in certain wine-growing regions
 Type: Implementing Regulation
 Subject Matter: Europe;  beverages and sugar;  natural environment;  food technology
 Date Published: nan

 11.12.2012 EN Official Journal of the European Union L 337/44 COMMISSION IMPLEMENTING REGULATION (EU) No 1181/2012 of 10 December 2012 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2012 in certain wine-growing regions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the third paragraph of Article 121 thereof, Whereas: (1) Point A.3 of Annex XVa to Regulation (EC) No 1234/2007 provides that Member States may request that the limits for increasing the alcoholic strength (enrichment) of wine by volume be raised by up to 0,5 % in years when climatic conditions have been exceptionally unfavourable. (2) Denmark, Sweden and the United Kingdom have requested such increases of the limits for enrichment of the wine produced using the grapes harvested in the year 2012, as climatic conditions during the growing season have been exceptionally unfavourable in certain geographical regions. (3) Due to the exceptionally adverse weather conditions during 2012, the limits on increases in the natural alcoholic strength provided for in Point A.2 of Annex XVa to Regulation (EC) No 1234/2007 do not enable the production of wine with an appropriate total alcoholic strength in certain wine-growing regions for which there would normally be market demand. (4) It is therefore appropriate to authorise an increase of the limits for the enrichment of wine produced using the grapes harvested in 2012 in Denmark, Sweden and the United Kingdom. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In the geographical regions listed in the Annex to this Regulation, by derogation from Point A.2 of Annex XVa to Regulation (EC) No 1234/2007, the increase in natural alcoholic strength by volume of fresh grapes harvested in the year 2012, grape must, grape must in fermentation, new wine still in fermentation and wine produced using the grapes harvested in the year 2012, shall not exceed 3,5 % vol. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. ANNEX Geographical regions where an increase of the enrichment limit is authorised pursuant to Article 1 Member State Geographical regions Denmark All wine-growing regions Sweden All wine-growing regions United Kingdom All wine-growing regions